Filed 5/15/13 P. v. Quintanar CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)



THE PEOPLE,                                                                                  C071795

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF120321A)

         v.

GUY QUINTANAR,

                   Defendant and Appellant.




         Following the denial of his suppression motion (Pen. Code, § 1538.5), defendant
Guy Quintanar pled no contest to possession of stolen property (Pen. Code, § 496,
subd. (a)) in exchange for a three-year prison term to be served in county jail.
         On appeal, defendant contends the trial court erred in denying his suppression
motion because the evidence obtained against him was the product of his being
unlawfully detained. Defendant also contends that he is entitled to additional presentence
conduct credits. We reject defendant’s unlawful detention claim, but agree with him that
he is entitled to the custody credits he seeks.




                                                             1
                           FACTS FROM SUPPRESSION HEARING
        The parties agreed the suppression motion would be limited to “the initial contact
of the stop” of defendant made by Deputy Nick Gomes. Hence, our statement of the facts
is similarly limited.
        On May 6, 2012, around 2:30 a.m. Deputy Gomes and his partner were traveling
in a marked sheriff’s vehicle in the number 2 lane westbound on Fremont Street in
Stockton when Deputy Gomes observed defendant in the middle of the lane directly in
front of him. Defendant was straddling a bicycle, his feet were on the ground, the bicycle
was not moving and it was positioned as if defendant had been pushing or riding it across
Fremont. It was “very dark,” the bicycle had no lights or reflectors and Deputy Gomes
did not see defendant until the last second before stopping.
        Deputy Gomes activated his emergency lights to alert potential drivers behind him
of the stop and directed defendant to get off the bicycle and to sit on a nearby lawn. The
bicycle was a mountain bike and had a small trailer connected to the back of it. One of
the trailer’s wheels was “not on very well.”
        The trailer was eventually searched and items stolen from a nearby Regional
Transit Division facility were found.
                                   TRIAL COURT’S RULING
        In making its ruling, the trial court stated: “The Court has looked also at Vehicle
Code Section 24250[1] which states that during darkness a vehicle shall be equipped with
lighting equipment as required for the vehicle by this chapter and has taken that into
consideration as well as the fact that there were no reflectors as indicated in the exhibits
and pursuant to the officer’s testimony. [¶] For purposes of a stop . . . the People do not
have to establish beyond a reasonable doubt that a Vehicle Code violation occurred but




1   Undesignated section references are to the Vehicle Code.

                                               2
only that there was probable cause for the stop based on [a] reasonable belief that the
Vehicle Code had been violated. I think here based on all the facts and circumstances as
described, the officer had a reasonable suspicion” that defendant was violating the
Vehicle Code.
                                        DISCUSSION
                                                I
       Defendant contends he “was unlawfully detained at the moment [Deputy Gomes]
turned on his emergency lights and stopped him” and that the court misapplied the law in
concluding to the contrary. We conclude that even though the trial court incorrectly
relied on section 24250 to support its ruling, the ruling was nevertheless correct pursuant
to sections 21200 and 21201. (See People v. Superior Court (Chapman) (2012)
204 Cal. App. 4th 1004, 1011 [“Appellate review is confined to the correctness or
incorrectness of the trial court’s ruling, not the reasons for its ruling”].)
       “In reviewing a trial court’s ruling on a motion to suppress evidence, ‘an appellate
court defers to the trial court’s express or implied findings of fact that are supported by
substantial evidence . . . . [Citations.] “[T]he power to judge the credibility of the
witnesses, resolve any conflicts in the testimony, weigh the evidence and draw factual
inferences, is vested in the trial court.” [Citation.]’ ” (People v. Munoz (2008)
167 Cal. App. 4th 126, 132.)
                The Trial Court Erred in Basing Its Ruling on Section 24250
       Section 24250 applies to vehicles, not bicycles. Section 24250 states: “During
darkness, a vehicle shall be equipped with lighted lighting equipment as required for the
vehicle by this chapter.” Section 24250 is contained in, and limited to, division 12 of the
Vehicle Code, entitled “Equipment of Vehicles.” The operation of bicycles and their
required equipment is contained in sections 21200 and 21201 of division 11, entitled
“Rules of the Road.” While the court cited the wrong Vehicle Code section in
concluding that Deputy Gomes lawfully detained defendant, its ruling was nevertheless

                                                3
correct because, as explained below, defendant reasonably appeared to be in violation of
section 21201.
                        Vehicle Code Rules Applicable to Bicycles
       Section 21200, subdivision (a), provides that every “person riding a bicycle . . .
upon a highway has all the rights and is subject to all the provisions applicable to the
driver of a vehicle by this division . . . .” Section 21201, subdivision (d), requires that
when a bicycle is being “operated during darkness upon a highway” it must be equipped
with lights and reflectors.2
                                   The Stop of Defendant
       A law enforcement officer may legally stop a vehicle if the facts and
circumstances known to the officer support a reasonable suspicion that the driver has or
may have violated the Vehicle Code or some other law. (People v. Miranda (1993)
17 Cal. App. 4th 917, 926.) Since a person riding or operating a bicycle on a public
highway or street is governed by the same rules that apply to vehicles, it follows that a
bicyclist may be stopped on reasonable suspicion that he or she may be violating the
Vehicle Code.




2 Vehicle Code section 21201, subdivision (d), states in relevant part: “A bicycle
operated during darkness upon a highway, a sidewalk where bicycle operation is not
prohibited by the local jurisdiction, or a bikeway, as defined in Section 890.4 of the
Streets and Highways Code, shall be equipped with all of the following: [¶] (1) A lamp
emitting a white light that, while the bicycle is in motion, illuminates the highway,
sidewalk, or bikeway in front of the bicyclist and is visible from a distance of 300 feet in
front and from the sides of the bicycle. [¶] (2) A red reflector on the rear that shall be
visible from a distance of 500 feet to the rear when directly in front of lawful upper
beams of headlamps on a motor vehicle. [¶] (3) A white or yellow reflector on each
pedal, shoe, or ankle visible from the front and rear of the bicycle from a distance of 200
feet. [¶] (4) A white or yellow reflector on each side forward of the center of the
bicycle, and a white or red reflector on each side to the rear of the center of the bicycle,
except that bicycles that are equipped with reflectorized tires on the front and the rear
need not be equipped with these side reflectors.”

                                              4
       A “[r]easonable suspicion that criminal conduct has occurred does not require that
an officer observe all elements of criminal conduct; rather, it requires that officer to be
able to ‘point to specific articulable facts that, considered in light of the totality of the
circumstances, provide some objective manifestation that the person detained may be
involved in criminal activity.’ [Citation.] Further, ‘ “[t]he possibility of an innocent
explanation does not deprive the officer of the capacity to entertain a reasonable
suspicion of criminal conduct.” [Citation.]’ [Citation.]” (Brierton v. Department of
Motor Vehicles (2005) 130 Cal. App. 4th 499, 509.)
       Here, when Deputy Gomes first observed defendant, the latter was straddling a
bicycle with his feet on the ground and he was in the same lane in which the deputy was
driving. It was 2:30 a.m., very dark, the bicycle had no lighting or reflectors and it was
not moving. Defendant’s straddling of the bicycle in the middle of the street gave rise to
a reasonable inference that he may have just ridden it to that location, which would have
been a violation of section 21201. Consequently, Deputy Gomes was lawfully entitled to
detain defendant for further investigation.
       Defendant attempts to avoid the foregoing conclusion, arguing that because there
was no evidence he was seen either “riding” or “operating” the bicycle, which is a
requirement for application of sections 21200 and 21201, he did not come within the
scope of these sections. The argument misses the point. It is not necessary that the
defendant actually have committed or be about to commit an offense for a detention to be
lawful. All that is required is that he reasonably appears to have done so, and his
straddling of the bicycle in the middle of the street reasonably suggests that he may have
ridden it to that location.
       Defendant also faults the trial court for relying on People v. Duncan (2008)
160 Cal. App. 4th 1014 (Duncan), and People v. Allen (2000) 78 Cal. App. 4th 445 (Allen)
in support of its ruling. Defendant claims any reliance on Allen was error because even
though Allen drew similarities between bicycles and vehicles for purposes of searches,

                                                5
“nothing in the Allen case holds that a bicycle is a vehicle under the provisions of the
Vehicle Code such that lighting and reflectors are required.” Duncan is not on point,
according to defendant, because that case involves vehicles, and bicycles are not vehicles
under section 24250. Even if these cases are not applicable as defendant claims, this still
has no bearing whatsoever on our conclusion that Deputy Gomes had a reasonable
suspicion to believe that defendant was violating section 21201.
       Finally, defendant contends the trial court made factual findings which are not
supported by substantial evidence. These are:
       (1) “There was no substantial evidence that appellant was riding his bicycle.” Not
so. As we have pointed out, defendant’s straddling his bicycle in the middle of the street
raises a reasonable inference that he may have been riding it.
       (2) “There was no substantial evidence to support the court’s finding that
appellant’s crossing of the street was ‘improper.’ ” Again, the issue is whether there was
reasonable suspicion to believe defendant may have been violating section 21201, which,
if true, would have made the crossing improper.
       (3) “Appellant’s location and the late hour were not justifications to detain.”
While this may be true, it is irrelevant to the facts of this case. Defendant’s detention was
not based solely on the time or location of the detention. Rather, the detention was based
upon all of the circumstances known to Deputy Gomes which made it reasonably likely
that defendant was violating section 21201.
                                              II
       Defendant contends he is entitled to have the court award him 82 days of
presentence conduct credit. We, like the People, agree.
       At sentencing, the trial court informed defendant he was entitled to presentence
custody credit of 82 days actual plus 82 days for conduct, for a total of 164 days. The
trial court further informed defendant that “[y]our paperwork is only going to show the
actual days, not the good time credits because they’ll calculate that at the jail for you.”

                                              6
The abstract of judgment provided this court as part of the appellate record reflects only
the 82 days of actual presentence time served. Appellate counsel has provided this court
with copies of two letters addressed to the trial court seeking the additional conduct
credits which counsel asserts were denied.
       Penal Code section 2900.5, subdivision (d), states: “It shall be the duty of the
court imposing the sentence to determine the date or dates of any admission to, and
release from, custody prior to sentencing and the total number of days to be credited
pursuant to this section. The total number of days to be credited shall be contained in the
abstract of judgment . . . .” (See People v. Duff (2010) 50 Cal. 4th 787, 793 [“At the time
of sentencing, credit for time served, including conduct credit, is calculated by the court
[and] [t]he ‘total number of days to be credited’ is memorialized in the abstract of
judgment ([Pen. Code,] § 2900.5, subd. (d)) and ‘shall be credited upon [the defendant’s]
term of imprisonment . . . .’ ”].)
                                         DISPOSITION
       The matter is remanded to the trial court with directions to award defendant the
conduct credits to which he is entitled and to prepare an corrected abstract of judgment
reflecting these credits and to forward a certified copy to the jail authorities. In all other
respects, the judgment is affirmed.



                                                BLEASE                   , J.


We concur:


          RAYE                        , P. J.


          BUTZ                        , J.



                                                7